IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-1773-08




JESUS TRANQUILINO CORTEZ, JR. aka JESUS CORTEZ, Jr. Appellant

v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT’S 
                                 PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS
NUECES  COUNTY



                      Per curiam.

O P I N I O N 


           Appellant was convicted of three counts of murder and one count of aggravated
assault.  The jury assessed his punishment at confinement for ninety-nine years and a fine
of $10,000 for the murder counts, and confinement for twenty years and a fine of $10,000
for the aggravated assault count.   The Court of Appeals affirmed the convictions. Cortez
v. State, (Tex. App. — Corpus Christi, No. 13-06-00398-CR, delivered August 27, 2008). 
Appellant’s petition for discretionary review was dismissed as untimely filed on February
4, 2009.  Appellant has filed a motion for rehearing requesting reinstatement of his
petition so that it will be considered by this Court.  Appellant’s motion for rehearing is
granted.  His petition filed on January 14, 2009, is reinstated as of March 18, 2009, and
will be considered in accord with Tex.R.App.P. 68.  The copies must be filed in THIS
Court by March 25, 2009.
 
Delivered March 18, 2009
Do not publish